DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 21, 2021 has been entered. Claims 1-27 are pending in this application.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Zhu et al. [US 20170115580 A1] teaches a magnetically suspended coarse motion and fine motion integrated reticle stage driven by a planar motor. The prior art to Butler et al. [US 20190179233 A1] teaches the actuator which comprises a first piezoelectric actuator and a second piezoelectric actuator arranged in series, wherein the first piezoelectric actuator has a first hysteresis, wherein the second piezoelectric actuator has a second hysteresis smaller than the first hysteresis, wherein the second piezoelectric actuator has a positioning range at least equal to the first hysteresis.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a magnetically levitated stage assembly as claimed, more specifically, the stage assembly comprising a stage, movable within the transportation channel and along a first axis, wherein the first portion of the first hysteresis motor and the first portion of the second hysteresis motor are magnetically 
	With regard to claim 21, the prior art of record does not anticipate nor render obvious to one skilled in the art a lithography system as claimed, more specifically the lithography system comprising a stage, movable within the transportation channel and along a first axis, wherein the first portion of the first hysteresis motor and the first portion of the second hysteresis motor are magnetically coupled to the stage to drive the stage along the first axis, wherein the stage transports a reticle from a first position to a second position, and a sensing arrangement positioned below the stage to sense a position of the stage along the first axis, in combination with the other elements required by claim 21.
	Claims 2-20 and 22-27 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882